Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is objected to because of the following informalities:  Claim 12, lines 3, 5, 6, 8, 10, 12, and 14, “μm” appears to be “nm”.  Appropriate correction is required.

Remarks
The Office has cited particular columns, line numbers, paragraph numbers, references, or figures in the references applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP § 2141.02 and § 2123.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paolini et al. (US 2017/0142809 A1, hereinafter referred to as Paolini).
Regarding claim 1, Paolini disclose a lighting device (100, Fig 1) comprising: 
an array of light sources (110-1 – 110-N) comprising: 
a first subset of light sources (110-1, paragraph [0028]) in the array of light sources configured to emit light having a first light emission spectrum (paragraph [0028]) with a first peak wavelength (see Fig. 9A) and a full width at half maximum of less than 120 nm (“a full width at half maximum (FWHM) of about 5 to 50 nm may provide a desirable spectral resolution”, paragraph [0028]); 
a second subset of light sources (110-2, paragraph [0028]) in the array of light sources configured to emit light having a second light emission spectrum (paragraph [0028]) with a second peak wavelength (see Fig. 9A) and a full width at half maximum of less than 120 nm (“a full width at half maximum (FWHM) of about 5 to 50 nm may provide a desirable spectral resolution”, paragraph [0028]), the second peak wavelength being separated from the first peak wavelength by at least 40 nm (paragraph [0029]); 
a third subset of light sources (110-3, paragraph [0028]) in the array of light sources configured to emit light having a third light emission spectrum (paragraph [0028]) with a third peak wavelength (see Fig. 9A) and a full width at half maximum of less than 120 nm (“a full width at half maximum (FWHM) of about 5 to 50 nm may provide a desirable spectral resolution”, paragraph [0028]), the third peak wavelength being separated from the first peak wavelength and the second peak wavelength by at least 40 nm (paragraph [0029]);
a fourth subset of light sources (110-4, paragraph [0028]) in the array of light sources having a fourth light emission spectrum (see Fig. 9A) with a fourth peak wavelength (paragraph [0028]) and a full width at half maximum of less than 120 nm (“a full width at half maximum (FWHM) of about 5 to 50 nm may provide a desirable spectral resolution”, paragraph [0028]), the fourth peak wavelength being separated from the first peak wavelength, second peak wavelength, and third peak wavelength by at least 40 nm (paragraph [0029]);  and 
a light sensor (170, 180, paragraphs [0036]- [0037]) positioned to receive a reflected image from a scene illuminated by light emitted from the array of light sources.
Regarding claim 2, Paolini disclose the lighting device of claim 1, wherein the array of light sources comprises a fifth subset of light sources (110-5, paragraph [0028]) in the array of light sources, the fifth subset of light sources configured to emit light having a fifth light emission spectrum (see Fig. 9A) with a fifth peak wavelength (paragraph [0028]) and a full width at half maximum of less than 120 nm (“a full width at half maximum (FWHM) of about 5 to 50 nm may provide a desirable spectral resolution”, paragraph [0028]), the fifth peak wavelength being separated from the first peak wavelength, second peak wavelength, third peak wavelength, and fourth peak wavelength by at least 40 nm (paragraph [0029]).
Regarding claim 3, Paolini disclose the lighting device of claim 2, wherein the first, second, third, fourth, and fifth subsets of light sources are configured to emit light having one of a royal blue, lime, red, cyan, and amber color (“spectral channels 110-1 to 110-N and may, for example, cover a range including infrared, visible, and ultraviolet wavelengths”, paragraph [0029]).
Regarding claim 4, Paolini disclose the lighting device of claim 1, wherein the first, second, third, and fourth peak wavelengths are within the visible spectrum (“spectral channels 110-1 to 110-N and may, for example, cover a range including infrared, visible, and ultraviolet wavelengths”, paragraph [0029]).
Regarding claim 5, Paolini disclose the lighting device of claim 1, wherein at least the first light emission spectrum and the second light emission spectrum have a full width half maximum of less than 40 nm (paragraph [0029]).
Regarding claim 6, Paolini disclose the lighting device of claim 1, wherein the first, second, third, and fourth subsets of light sources are configured to emit light having one of a royal blue, lime, red, cyan, and amber color (“spectral channels 110-1 to 110-N and may, for example, cover a range including infrared, visible, and ultraviolet wavelengths”, paragraph [0029]).
Regarding claim 7, Paolini disclose the lighting device of claim 1, wherein light sources in the first subset of light sources are spread out across the array of light sources (110-1 - 110-N, Fig. 1, paragraphs [0028] - [0029]).
Regarding claim 8, Paolini disclose the lighting device of claim 1, wherein light sources in the first and second subsets of light sources are spread out across the array of light sources (110-1 - 110-N, Fig. 1, paragraphs [0028] - [0029]).
Regarding claim 9, Paolini disclose the lighting device of claim 1, wherein the light sources are light emitting diodes (110-1 - 110-N, Fig. 1; “Each spectral channel 110 may include one or more lighting elements, e.g., one or more light emitting diodes (LEDs)”, paragraphs [0028]).
Regarding claim 10, Paolini disclose the lighting device of claim 1, wherein the first, second, third, and fourth subsets of light sources are independently operable (“individually adjust the intensity of light emitted from each of spectral channels 110-1 to 110-N”, “spectral channels 110-1 to 110-N can be independently adjusted”, paragraphs [0031]).
Regarding claim 11, Paolini disclose the lighting device of claim 1, wherein the first subset of light sources corresponds to a first channel, the second subset of light sources corresponds to a second channel, the third subset of light sources corresponds to a third channel, and the fourth subset of light sources corresponds to a fourth channel, and wherein the first, second, third and fourth channels are separately addressable (110-1 - 110-N, Fig. 1, “individually adjust the intensity of light emitted from each of spectral channels 110-1 to 110-N”, “spectral channels 110-1 to 110-N can be independently adjusted”, paragraphs [0031]).

Regarding claim 12, Paolini disclose a lighting device comprising: 
a first light source (110-1, paragraph [0028]) having a first light emission spectrum (paragraph [0028]) with a first peak wavelength (see Fig. 9A) and a full width at half maximum of less than 120 nm (“a full width at half maximum (FWHM) of about 5 to 50 nm may provide a desirable spectral resolution”, paragraph [0028]);
a second light source (110-2, paragraph [0028]) having a second light emission spectrum (paragraph [0028]) with a second peak wavelength (see Fig. 9A) and a full width at half maximum of less than 120 nm (“a full width at half maximum (FWHM) of about 5 to 50 nm may provide a desirable spectral resolution”, paragraph [0028]), the second peak wavelength being separated from the first peak wavelength by at least 40 nm (paragraph [0029]);
a third light source (110-3, paragraph [0028]) having a third light emission spectrum (paragraph [0028]) with a third peak wavelength (see Fig. 9A) and a full width at half maximum of less than 120 nm (“a full width at half maximum (FWHM) of about 5 to 50 nm may provide a desirable spectral resolution”, paragraph [0028]), the third peak wavelength being separated from the first peak wavelength and the second peak wavelength by at least 40 nm (paragraph [0029]);
a fourth light source (110-4, paragraph [0028]) having a fourth light emission spectrum (paragraph [0028]) with a fourth peak wavelength (see Fig. 9A) and a full width at half maximum of less than 120 nm (“a full width at half maximum (FWHM) of about 5 to 50 nm may provide a desirable spectral resolution”, paragraph [0028]), the fourth peak wavelength being separated from the first peak wavelength, second peak wavelength, and third peak wavelength by at least 40 nm (paragraph [0029]);  
a substrate (115, Fig. 1) on which each of the first, second, third and fourth light sources are disposed; and 
a light sensor (170, 180, paragraphs [0036]- [0037]) positioned to receive a reflected image from a scene illuminated by light emitted from at least one of the first light source, the second light source, the third light source, and the fourth light source.
Regarding claim 13, Paolini disclose the lighting device of claim 12, comprising a fifth light source (110-5, paragraph [0028]) having a fifth light emission spectrum (see Fig. 9A) with a fifth peak wavelength (paragraph [0028]) and a full width at half maximum of less than 120 nm (“a full width at half maximum (FWHM) of about 5 to 50 nm may provide a desirable spectral resolution”, paragraph [0028]), the fifth peak wavelength being separated from the first peak wavelength, second peak wavelength, third peak wavelength, and fourth peak wavelength by at least 40 nm (paragraph [0029]).
Regarding claim 14, Paolini disclose the lighting device of claim 13, wherein the first, second, third, fourth, and fifth subsets of light sources are configured to emit light having one of a royal blue, lime, red, cyan, and amber color (“spectral channels 110-1 to 110-N and may, for example, cover a range including infrared, visible, and ultraviolet wavelengths”, paragraph [0029]).
Regarding claim 15, Paolini disclose the lighting device of claim 12, wherein the first, second, third, and fourth peak wavelengths are within the visible spectrum (“spectral channels 110-1 to 110-N and may, for example, cover a range including infrared, visible, and ultraviolet wavelengths”, paragraph [0029]).
Regarding claim 16, Paolini disclose the lighting device of claim 12, wherein at least the first light emission spectrum and the second light emission spectrum have a full width half maximum of less than 40 nm (paragraph [0029]).
Regarding claim 17, Paolini disclose the lighting device of claim 12, wherein the first, second, third, and fourth subsets of light sources are configured to emit light having one of a royal blue, lime, red, cyan, and amber color (“spectral channels 110-1 to 110-N and may, for example, cover a range including infrared, visible, and ultraviolet wavelengths”, paragraph [0029]).
Regarding claim 18, Paolini disclose the lighting device of claim 12, wherein the light sources are light emitting diodes (110-1 - 110-N, Fig. 1; “Each spectral channel 110 may include one or more lighting elements, e.g., one or more light emitting diodes (LEDs)”, paragraphs [0028]).
Regarding claim 19, Paolini disclose the lighting device of claim 12, wherein the first light source corresponds to a first channel, the second light source corresponds to a second channel, the third light source corresponds to a third channel, and the fourth light source corresponds to a fourth channel, and wherein the first, second, third and fourth channels are separately addressable (110-1 - 110-N, Fig. 1, “individually adjust the intensity of light emitted from each of spectral channels 110-1 to 110-N”, “spectral channels 110-1 to 110-N can be independently adjusted”, paragraphs [0031]).
Regarding claim 20, Paolini disclose the lighting device of claim 12, wherein the light sensor is an image sensor (Sensing unit 170 may, for example, include…. a camera, or other light sensors specific to a desired illumination experience or electromagnetic event”, paragraph [0036]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No.11,382,195. Although the claims at issue are not identical, they are not patentably distinct from each other because the present application presents claims that are broader versions of the patented claims.  The applicant omitted the limitations, “the first light source comprising a first connection channel”, “the second light source comprising a second connection channel independent of the first connection channel”, “the third light source comprising a third connection channel independent of the first connection channel and the second connection channel”, the fourth light source comprising a fourth connection channel independent of the first connection channel, the second connection channel, and the third connection channel”, “a substrate on which each of the first, second, third and fourth light sources are disposed”, and “the light sensor comprising a sensor connection channel”, which would make the scope of the instant application to be broader than that of Patent No. 11,382,195.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Coleman (US 2021/0112647 A1) discloses angularly varying light emitting device with an imager.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D CHANG whose telephone number is (571)272-1801. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 5712728048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL D CHANG/Primary Examiner, Art Unit 2844